Motion by defendant Westinghouse for a stay, pending its appeal from order denying its motion to require the plaintiff to make its complaint more definite and certain. Motion denied. On the court’s own motion, said defendant’s time to answer the complaint is extended until 15 days after entry of order determining the appeal, on condition that it perfect and be ready to argue or submit the appeal at the January Term, beginning January 2, 1963; appeal ordered on the calendar for said term. The record and said defendant’s brief must he served and filed on or before December 3, 1962. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.